UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 Be Active Holdings, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State of Incorporation or Organization) 68-0678429 (I.R.S. Employer Identification No.) 1010 Northern Blvd. Great Neck, NY11021 212-736-2310 (Address of Principal Executive Offices) If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), please check the following box. [ ] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), please check the following box. [X] Securities Act registration statement file number to which this form relates: 333-174435 Securities to be registered pursuant to Section 12(b) of the Act: NONE Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, par value 0.0001 Item 1. Description of Registrant’s Securities to be Registered. The Registrant’s common stock is hereby registered on this Form 8-A.A description of the common stock is found in the Registrant’s Form 8-K filed on January15,2013, as amended on May21,2013, and June18,2013. Item 2. Exhibits. Exhibit Number Description of Document Amended and Restated Certificate of Incorporation, incorporated by reference from the Registrant’s Form 8-K filed on July 24, 2012. Certificate of Amendment to Amended and Restated Certificate of Incorporation, incorporated by reference from the Registrant’s Form 8-K filed on December 31, 2012. Bylaws, incorporated by reference from the Registrant’s Registration Statement on Form S-1 filed on May 23, 2011. SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Be Active Holdings, Inc. Date: April 23, 2014 /s/ Saverio Pugliese Name: Saverio Pugliese Title: President
